DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in China on 12/28/2018.  However, it is noted that although Applicant has filed an English translation of the Chinese application, Applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: on page 6 of the specification as filed, the Applicant discloses three preferred “furanone” pigments: “1,8-benzodifuranone (1,8-BDF)”, “1,5-benzodifuranone (1,5-BDF)” and “furofuran (iBFFB)”; and recites that the structural formula for each of these three pigments is shown in formula (1), formula (2), and formula (3), respectively.  However, it is first noted that “iBFFB” is not a proper abbreviation for “furofuran” and appears to be (possibly) an abbreviation for some type of isobenzyl derivative thereof.  It is also noted that the structural formulae shown on page 7 do not correspond to the respective pigments as recited on page 6 given that the structural formula depicted above the “Formula (2)” label is actually a diphenyl, dione derivative of a furofuran (two fused furan rings) and not a benzodifuranone (benzene ring fused to two furan rings) while the structural formula depicted above the “Formula (3)” label is a benzodifuranone and not a furofuran (as evidenced by the below table).  Hence, it appears that the structural formulae on page 7 are not properly labeled and that the labels or formulae should be rearranged accordingly.
It is further noted that although the structure depicted above the “Formula (2)” label is a derivative of “furofuran”, the chemical structure of “furofuran” is merely two fused furan rings without any functional groups on the polycyclic ring, as shown in the last row of the table below.
Structural Formula #/Compound Name
Structural Formula
Applicant’s “Formula (1)” 
Referred to as: “1,8-benzodifuranone”
Complete IUPAC chemical name of “Formula (1)”: 3,6-diphenylbenzo[2,1-b:3,4-b']difuran-2,7-dione

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Applicant’s “Formula (2)”
Referred to as: “1,5-benzodifuranone”
Complete IUPAC chemical name of “Formula (2)”: 3,6-diphenyl-1H,4H-furo[3,4-c]furan-1,4-dione

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Applicant’s “Formula (3)”
Referred to as: “furofuran”
Complete IUPAC chemical name of “Formula (3)”: 3,7-diphenylbenzo[1,2-b:4,5-b']difuran-2,6-dione

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Furofuran
a. furo[3,2-b]furan
b. furo[2,3-b]furan
c. furo[3,4-b]furan
a.   
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
b.   
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

c. 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale



Hence, it is unclear whether the Applicant is attempting to define the term “furofuran” in the specification to be limited to a specific furofuran compound or derivative having a specific chemical formula, i.e. 3,6-diphenyl-1H,4H-furo[3,4-c]furan-1,4-dione (as depicted below); and in turn, attempting to limit the claimed invention to said specific furofuran derivative.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Note: where Applicant acts as his or her own lexicographer to specifically define a term used in the claims that is contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the Applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
In terms of the second structural formula which appears above the “Formula (3)” label on page 7, it is noted that if this structure with the IUPAC name 3,7-diphenylbenzo[1,2-b:4,5-b']difuran-2,6-dione is meant to refer to the second listed pigment of Paragraph 0034, namely “1,5-benzodifuranone”, then it is unclear as to what naming or abbreviation system the Applicant is using given that this structure is known in the art as “1,4-benzodifuranone” not “1,5-benzodifuranone” as evidenced by Zeng (Benzodifuranone based color-changing epoxy-polyamine coating), authors of which are listed as inventors of the instant invention, and which was submitted for publication prior to the filing date of the Chinese priority application such that it would appear that Applicant previously considered this compound to be 1,4 benzodifuranone.
Appropriate correction/clarification is required.
Claim Interpretation
It is noted that claims 1-7 are recited as being directed to a “coating”, however, given that the term “coating” is conventionally defined as a layer of a material on a surface or substrate and that the claimed “coating” includes a solvent and is not provided on a surface or substrate in claims 1-7, the claims have been interpreted as being directed to a “coating composition” for providing a “coating” on a surface or substrate.  
Further, for examination purposes with respect to prior art, claims 2-4 have been interpreted as being directed to any furofuran derivative and/or any “1,8-benzodifuranone” derivative and/or “1,5-benzodifuranone” derivative as the furanone pigment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “strongly acidic” in claim 10 is a relative term which renders the claim indefinite. The term “strongly acidic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Hence, it is unclear as to what pH the coating is responsive in order to be considered “strongly acidic”, e.g. a pH of 5 or less, 3 or less, 2 or less, 1 or less, etc.?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibahashi (USPN 4,681,791).  Shibahashi discloses a thermochromic textile material which comprises fibers coated with a thermochromic layer containing a thermochromic pigment and a binder (Abstract, Claim 1), wherein the thermochromic layer is formed by a thermochromic coating composition comprising a resin as a binder, a thermochromic pigment such as a benzofuranone, and a solvent (Entire document, particularly Col. 3-4, Table 1, Examples), with working examples including reversible color-changing compositions comprising an epoxy resin, an amine curing agent, a benzofuranone pigment, and a solvent (Examples, e.g. at least Examples 2, 10, and 24), thereby anticipating instant claim 1.  Shibahashi discloses that the example coating compositions are applied to fibers (as a substrate) to produce coated fibers that are then subjected to a temperature change to show the reversible color change with temperature (Examples), thereby anticipating instant claim 9 as well as instant claim 10 given that the limitations of instant claim 10 constitute intended end use of the application and do not provide any additional structural or material limitations to differentiate the claimed “application” of instant claim 10 from the invention taught by Shibahashi, particularly given that the thermochromic textile taught by Shibahashi is capable of being used as a “smart sensor material”.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medeiros (The Influence of Organic Pigments on Coating Properties).  Medeiros discloses a coating composition comprising a benzodifuranone (BDF) pigment (as in instant claims 1-4 and 8-9 based upon the above interpretation of the claimed pigments and chemical structures shown by Medeiros in Fig. 3), an epoxy resin (EPON™ 828 as utilized in the instant examples), an amine curing agent (EPIKURE™ 3164, a polyamine curing agent reading upon the amine curing agent of instant claims 1, 5, 8 and 9, and as utilized in the instant examples), and acetone as a solvent (reading upon the solvent of instant claims 1, 5, 6, 8 and 9); wherein the weight ratio of curing agent to resin is 1.36 and the BDF is dispersed in acetone by stirring for 5 minutes followed by adding the epoxy resin and mixing mechanically for 10 minutes, and then adding the amine curing agent and mixing for an additional 10 minutes before application of the coating mixture (as in instant claim 8 wherein the mixing steps inherently allow for removal to some extent of bubbles as in the claimed invention) to an aluminum panel and cured to provide a coating layer thereon (as in instant claim 9), which as evidenced by Figs. 11-12 and Table 2 changes color with UV exposure over time (as in instant claim 9) for a pigment volume content of 2% or 4% (Experimental Methods, Coating Formulation, pages 14-15).  Hence, Medeiros anticipates the claimed invention as recited in instant claims 1-6 and 8-9 as well as instant claim 10 given that the articles recited in instant claim 10 constitute intended end use of the application of instant claim 9 and do not provide any additional material, structural or process limitations to differentiate the claimed “application” of instant claim 10 from the teachings of Medeiros.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Medeiros as applied to claims 1-6 and 8-10 above, and further discussed below.
The teachings of Medeiros are discussed in detail above, wherein it is again noted that Medeiros discloses a composition comprising a) 2% or 4% of a benzodifuranone (BDF) pigment in terms of pigment volume content reading upon the claimed mass content of 1.5-2% of the total mass of epoxy resin, furanone pigment, and amine curing agent as recited in instant claim 7; b) an epoxy resin (EPON™ 828 as utilized in the instant examples, which has an epoxide equivalent weight of 185-192 as evidenced by the attached EPON 828 Technical Data Bulletin) and c) an amine curing agent (EPIKURE™ 3164 as utilized in the instant examples, which has an equivalent weight of 256 as evidenced by the attached EPIKURE™ 3164 technical data sheet), wherein the weight ratio of curing agent to resin 1.36 and thus a molar ratio of the epoxy resin based on a quantity of epoxy groups to the amine curing agent based on a quantity of amine hydrogen falling within the claimed range; and d) acetone as a solvent; and hence the only difference between the teachings of Medeiros and the claimed invention is that Medeiros does not specifically recite that the solvent is provided in a mass content of 15-30% of the total mass of the coating (composition) as in instant claim 7.  However, given that the solvent content is a known result-effective variable affecting the viscosity of the coating and in turn, the method by which the coating may be applied and the resulting wet/dry coating thicknesses, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to determine the optimum solvent content to provide the desired viscosity for a particular coating application process and resulting coating thickness for a particular end use given the reasonable expectation of success, wherein absent any clear showing of criticality and/or unexpected results with regards to the claimed solvent content, the claimed invention as recited in instant claim 7 would have been obvious over the teachings of Medeiros.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 6, 2022